Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Priority
Applicant’s claim for domestic priority as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  (This application is a CON of 15/957,782 04/19/2018 PAT 10796026, 15/957,782 has PRO 62/489,569 04/25/2017).

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 11, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al., 2009/0182931 in view of Chui et al., 2016/0028713 and Downes et al., WO 2007131131 A2.
Referring to claim(s) 1, Gill discloses a data storage system (item 1, figure 1, para 72) comprising a data storage device, the data storage device including data storage hardware, the data storage system being configured to operate (item 3, figure 1, para 72) in association with into a computer system connected to the data storage system (item 3 connected with computing unit of the network, para 82), at least one data element which is stored in the data storage device being rendered accessible (information within the device, para 83), the data storage system being configured to require information into the computer system (providing of information in the system, para 83, 82). Gill does not specifically mention about, which is well-known in the art, which Chui discloses, a password entered and upon entry of the password (to enter password associated with the device, para 5, 39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of the password. The password would provide secure access to the stored information, para 5, 39. Gill and Chui do not specifically mention about, which is well-known in the art, which Downes discloses, a password entered and upon entry of the password (to enter password associated with the device, para 5, 39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of re-request, re-authentication of user identifying information. The providing of password again would further provide additional security for secure access to the stored information, para 38.

Referring to claim(s) 11, Gill discloses a method for storing data on a data storage system, the data storage system (item 1, figure 1, para 72) including a data storage device (item 3, figure 1, para 72), the method comprising: requiring information a computer system connected to the data storage system (providing of information in the system, para 83, 82). Gill does not specifically mention about, which is well-known in the art, which Chui discloses, a password entered and upon entry of the password (to enter password associated with the device, rendering accessible at least one data element which is stored in the data storage device, para 5, 39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of the password. The password would provide secure access to the stored information, para 5, 39. Gill and Chui do not specifically mention about, which is well-known in the art, which Downes discloses, entry of the password after each of a plurality of random and irregular intervals (re-request, re-authentication of user identifying information including, password, pin, token and any other types of authentication data, para 38, upon completion of each of the plurality of random and irregular intervals, rendering inaccessible the at least one data element (when re-quest, re-authentication of user identifying information is no longer performed, the stored information is not accessible, para 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of re-request, re-authentication of user identifying information. The providing of password again would further provide additional security for secure access to the stored information, para 38.

Referring to claim(s) 2, Gill discloses wherein the data storage device is detachable from the computer system (item 3, figure 1, para 72).

Referring to claim(s) 12, Gill discloses wherein the data storage device is detachable from the computer system (item 3, figure 1, para 72).

Claim(s) 3, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Chui, Downes and Lee, CN 104488006 A.
Referring to claim(s) 3, Gill, Chui, and Downes do not disclose, which Lee discloses, an alarm device configured to communicate with the data storage device, the alarm device being configured to initiate an alarm event if a separation distance between the alarm device and the data storage device is determined to be at least a threshold distance (the module connected to main unit, the module output alarm when the distance between the devices is exceeding a predetermined value, para 10, 30, 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of the alarm device/module. The alarm device/module would provide signal when the device is away more than a predetermined distance. This would prevent theft of the device, para 10, 30, 3.  

Referring to claim 13, initiating an alarm event if a separation distance between the alarm device and the data storage device is determined to be at least a threshold distance (the module connected to main unit, the module output alarm when the distance between the devices is exceeding a predetermined value, para 10, 30, 3)

Claim(s) 4, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Chui, Downes, Lee and Masui et al., JP 2009244768 A.
Referring to claim(s) 4, Gill, Chui, Lee and Downes do not disclose, which Masui discloses, wherein the alarm event includes generating at least one of a sound, a vibration, and a flashing light,
Para 3, 4, page 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of the sound, a vibration, or a flashing light by an alarm device/module. The alarm device/module would provide signal of the sound, a vibration, or a flashing light to inform the user, para 3, 4, page 16.  

Referring to claim 14, Masui discloses wherein the alarm event includes generating at least one of a sound, a vibration, and a flashing light, para 3, 4, page 16.

Claim(s) 5, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Chui, Downes, Lee and Cutler et al., 20160378981.
Referring to claim(s) 5, Gill, Chui, Lee and Downes do not disclose, which Cutler discloses, wherein the alarm event includes deletion of the at least one data element stored in the data storage system, para 38. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of deletion of stored information in response to a signal from an alarm device/module. The alarm device/module would provide signal, which would enable securing stored information by deleting the stored information, para 38.  

Referring to claim 15, Cutler discloses wherein the alarm event includes deletion of the at least one data element stored in the data storage system, para 38.

Claim(s) 6, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Chui, Downes, and Barnes 10268814.
Referring to claim(s) 6, Gill, Chui, and Downes do not disclose, which Barnes discloses, wherein the data storage system is configured to operate in association with a cryptography module configured to decrypt the at least one data element and thereby render it accessible, col., 14, line 35- col., 15, line 8. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of decryption of encrypted information. The decrypted information would be available for use and a device access the information would be able to retrieve the information, col., 14, line 35- col., 15, line 8.  

Referring to claim 16, Barnes discloses wherein the data storage system is rendered accessible by a cryptography module decrypting the at least one data element, col., 14, line 35- col., 15, line 8.

Claim(s) 7, 8, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Chui, Downes, and Shah et al., 9536069.
Referring to claim(s) 7, Gill, Chui, and Downes discloses wherein the data storage system is configured to require entry of one of a plurality of passwords into the computer system after each of the plurality of random and irregular intervals (as rejected in claim 1). Gill, Chui, and Downes do not disclose, which Shah discloses, the password for a present interval being different from a password for an interval in proximity to the present interval (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known different passwords. The different passwords would enable access of information after different passwords are provided. This would enable stronger security as compared to entry of single password, abstract.  

Referring to claim 17, Gill, Chui, and Downes discloses wherein the data storage system is configured to require entry of one of a plurality of passwords into the computer system after each of the plurality of random and irregular intervals (as rejected in claim 1). Shah discloses the password for a present interval being different from a password for an interval in proximity to the present interval, abstract.

Referring to claim 8, wherein at least one of the plurality of passwords is in the form of alphanumeric indicia, abstract.

Referring to claim 18, wherein at least one of the plurality of passwords is in the form of alphanumeric indicia, abstract.

Claim(s) 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Chui, Downes, Shah and Lepeshenkov et al., RU 2589861 C2.
Referring to claim(s) 9, Gill, Chui, Shah and Downes do not disclose, which Lepeshenkov discloses, wherein the password is in the form of biometric indicia (claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known biometric information as a password. The biometric information as a password would ensure that the user accessing the information is not a different user as the biometric information would belong the user. This would enable stronger security as compared to entry of password, claim 1.  

Claim(s) 19, Lepeshenkov discloses wherein the password is in the form of biometric indicia (claim 1). 

Claim(s) 10, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Chui, Downes, Shah and Nandakumar et al., 20170054703.
Referring to claim(s) 10, Gill, Chui, Shah and Downes do not disclose, which Nandakumar discloses, wherein the password is in the form of indicia derived from a swipe gesture, para 57, 59, 31. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gill to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known swipe gesture information as a password. The swipe gesture information as a password would ensure that the user accessing the information can provide swipe gesture for the password without a need to type the password. This would enable quicker providing of password as compared to entry of password, para 57, 59, 31.  

Claim(s) 20, Nandakumar discloses wherein the password is in the form of indicia derived from a swipe gesture, para 57, 59, 31. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496